Citation Nr: 0834665	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.  The issue before the 
Board today was remanded in March 2007 for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.


FINDING OF FACT

The competent evidence is at least in relative equipoise with 
respect to the issue of whether the veteran's currently 
diagnosed schizoaffective disorder first manifested during 
his active military service.  


CONCLUSION OF LAW

Schizoaffective disorder was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).




Analysis

The veteran asserts that he is entitled to service connection 
for an acquired psychiatric disorder.  According to his lay 
statements throughout this appeal, he has experienced mood 
swings, including depression, ever since service.  For the 
reasons discussed in more detail below, the Board finds that 
the competent evidence is in relative equipoise as to the 
issue of whether the veteran has a current psychiatric 
disability that began during service.  As such, it concludes 
that service connection should be awarded.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the veteran's service treatment records reflects 
that he was seen for complaints of depression in October and 
December 1973.  See Service Treatment Records dated October 
10, 1973; October 23, 1973; December 3, 1973.  The former 
complaints were noted to be related to family events; 
however, the latter indicates a diagnosis of depression 
related to complaints of general malaise, and does not link 
this diagnosis to any specific event or incident.  The 
veteran's service treatment records also show that he was 
treated during service for drug abuse.  Specifically, records 
indicate that he was placed in a drug amnesty program for 
amphetamine and heroin usage as early as January 1973.  A 
January 1973 drug abuse evaluation report reveals a history 
of heavy drinking during high school, soft drug use prior to 
service including marijuana and LSD, and IV drug use 
beginning during service.  

There is no indication that any of the veteran's in-service 
episodes of depression were deemed to be chronic in nature or 
associated with a chronic psychiatric diagnosis.  Moreover, 
his January 1974 separation examination report is negative 
for any psychiatric clinical abnormalities.  Nevertheless, 
the veteran has asserted that his depression continued after 
service, and that he also began to have delusions, auditory 
and visual hallucinations, and suicidal ideation.  See, e.g., 
VA medical record dated September 16, 1999.  

The veteran has reported multiple psychiatric admissions 
dating back to 1986.  Unfortunately, records associated with 
these admissions could not be obtained.  Thus, the earliest 
post-service evidence of psychiatric problems is an April 
1998 VA inpatient report for polysubstance dependence; the 
veteran is noted to have a depressive disorder, not otherwise 
specified (NOS).  Shortly thereafter, in August 1998, a VA 
examiner diagnosed the veteran with a schizoaffective 
disorder and depression, NOS.  See August 1998 VA Examination 
Report.  The examiner was asked to provide an etiological 
opinion; he was unable to do so.  

This appeal was remanded in March 2007, in part, to obtain 
medical evidence closer in time to the veteran's separation 
from service.  Unfortunately, the veteran failed to provide 
the necessary information so that records might be requested.  
Nevertheless, records from VA and the Social Security 
Administration (SSA) were obtained, and the veteran and the 
expanded claims file were sent for an examination and 
etiological opinion.  See September 2007 VA Examination 
Report.  

The September 2007 VA examination report reflects that the 
entire claims file was reviewed in conjunction with the 
examination.  Pertinent to this claim, the examiner noted 
that the veteran's service treatment records indicate 
complaints of depression back to 1973; there was also 
evidence of long-standing substance abuse at approximately 
the same time.  More recently, the examiner noted episodic 
diagnoses of schizoaffective disorder with psychotic symptoms 
and additional treatment for drug use.  The September 2007 
examination report provides diagnoses of schizoaffective 
disorder and opiod dependence.  The examiner noted that a 
diagnosis of schizoaffective disorder recognizes both the 
veteran's severe depressive symptoms and, at times, psychotic 
symptoms.  

According to the September 2007 examiner, the veteran gave a 
history of no depressive symptoms prior to service; the 
veteran also indicated that his drug use was subsequent to 
the onset of depressive symptoms.  However, the examiner had 
reviewed the claims file, including service treatment 
records, and noted that service treatment records indicate 
depressive symptoms around the same time as notes indicating 
illicit drug use.  Nevertheless, the examiner acknowledged 
the likelihood of this pattern of depressive symptoms and 
subsequent drug use; thus, it was his opinion that "it is as 
likely as not that the ...[veteran's]... depressive symptoms 
indeed currently are ongoing chronic manifestations of the 
depressive symptoms that began prior to his substance use."  
The examiner also stated, however, that "it is also likely 
that the ...[veteran's]... ongoing substance abuse has, at the 
very least, contributed to ...[his]... other severe psychiatric 
difficulties, if not, had [sic] been the primary cause."  
The September 2007 VA medical opinion was further clarified 
in a February 2008 addendum in which the examiner indicated 
that "it is at least as likely as not that the current 
acquired psychiatric disorder is ideologically [sic] related 
to the veteran's active duty military service, including his 
in-service diagnosis of depression."

It is true that the September 2007 VA examination report 
reflects an opinion that it as likely as not that the 
veteran's current psychiatric disability is due to ongoing 
substance abuse.  Under such circumstances, service 
connection would not be warranted for his psychiatric 
disability.  See 38 C.F.R. § 3.301(a) (2007) (service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his abuse of 
alcohol or drugs).  However, the relevant piece of 
information is that the September 2007 examiner does not 
state that the veteran's current schizoaffective disorder is 
more likely than not due to his substance abuse.  Rather, in 
framing the opinion in terms reflecting a fifty-fifty 
probability, the examiner has indicated that it is just as 
likely that the veteran's substance abuse had nothing to do 
with the onset of his current psychiatric disability.  And it 
is clear from the February 2008 addendum that the examiner 
feels that it is at least a fifty-fifty probability that the 
veteran's current schizoaffective disorder is related to his 
in-service complaints of depression.  

In light of the above medical opinion and the absence of any 
competent medical evidence to the contrary, the Board finds 
that the competent evidence is at the very least in equipoise 
as to the issue of whether the veteran's schizoaffective 
disorder is related to his military service.  Under these 
circumstances, the Board will grant the veteran the benefit 
of the doubt in accordance with 38 U.S.C.A. § 5107(b) (West 
2002).  Accordingly, entitlement to service connection for 
schizoaffective disorder is warranted.


ORDER

Entitlement to service connection for schizoaffective 
disorder is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


